PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/773,395
Filing Date: 3 May 2018
Appellant(s): Kalinin et al.



__________________
Fred G. Pruner, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/25/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Claims 1-14 are anticipated under 35 U.S.C.             
                §
            
         102(a)(1) by Ushijima (US 2015/0310129 A1)
1. Whether Claims 1 and 7 are anticipated under 35 U.S.C.             
                §
            
         102(a)(1) by Ushijima.
Regarding claim 1, Appellant argued that “Ushijima fails to disclose establishing a connection between data stores, where the connection includes a shared memory buffer storing data in a data format according to internal structures of a graph engine, as set forth in claim 1; and Ushijima fails to disclose processing a query by a graph engine processing data that is stored in the shared memory, as set forth in claim 1”. The examiner respectfully disagrees. 
The connection between data stores is illustrated in Appellant’s Fig. 1.

    PNG
    media_image2.png
    286
    664
    media_image2.png
    Greyscale

                                (Appellant’s Fig. 1)

 
    PNG
    media_image3.png
    1130
    644
    media_image3.png
    Greyscale

 (Ushijima’s Fig. 2)

Appellant further argued that “the intermediate table 140 cannot be considered the first data of claim 1”. However, this argument is irrelevant since the examiner did not relied on the intermediate table 140 to reject the claims. In the Final rejection, the examiner mapped the SPARQL query to the claimed “first data”.  Ushijima teaches at [0058] the query request reception module 110 receives a query in SQL (i.e., relational database query format) and converts the query into a query to the graph database 220 in SPQARQL format. The SPQARQL query is stored in the query request conversion module 114 of the front-end computer 100 and “in a data format according to internal data structure of the graph engine” as required by the claims.  Ushijima also teaches at [0047] that the graph database execute the received SPARQL query and output the query result to the front-end computer 100, which is mapped to the last limitation of claim 1, which recites “processing the query, wherein the processing comprises the graph engine processing the first data”. 
Regarding claim 7, Appellant did not present separate arguments but only argued that “for similar reasons, independent claims overcome the corresponding 102 rejection. However, independent claim 7 recites different limitations and does not recite 

2. Whether Claims 2 and 8 are anticipated under 35 U.S.C.             
                §
            
         102(a)(1) by Ushijima
As per claims 2 and 8, Appellant argued that Ushijima does not teach “the graph engine is embedded within the relational database”. On the contrary, Ushijima teaches at [0044] the back-end computer 200 configured to manage a graph database and a back-end computer 300 configured to manage a relational database. Ushijima also teaches at [0162] that “the graph database 220 and the relational 320 are provided by the back-end computers 200 and 300. However, although not shown, those functions may be provide by a single computer”. Ushijima therefore teaches an embodiment where the graph engine is embedded within the relational database by storing the graph engine and the relational database in a single computer. 

3. Whether Claim 4 is anticipated under 35 U.S.C.             
                §
            
         102(a)(1) by Ushijima
Regarding claim 1, Appellant argued that Ushijima does not teach “using the relational database to report the result of the processing”. On the contrary, Ushijima teaches at [0058] and [0061] that the query request reception module 110 is configured to receive queries to the relational database 320. The storage data management module 122 manages whether the data to be processed based on the received query is stored in the relational database 320, the graph database 220, or the intermediate table 140. In case the data is stored in the relational database 320, the relation database processes and report the result of the processing.
4. Whether Claim 5 is anticipated under 35 U.S.C.             
                §
            
         102(a)(1) by Ushijima
Regarding claim 5, Appellant argued that Ushijima does not teach “transforming the first data from a first format corresponding to the relational database into a graph engine format corresponding to the graph engine to provide transformed data according to the internal data structures, wherein the transforming comprises: ingesting the first data into the shared memory buffer as vertex data and edge data corresponding to the transformed data; generating a location identifier for the vertex data and generating a location identifier for the edge data; and accessing the vertex data and the edge data from the shared memory buffer” as recited in claim 5. On the contrary, Ushijima teaches at [0088]-[0098] and Figs. 7-9 the steps of converting data, including query data, from relational data format into a graph engine format by acquiring a list of node (i.e.,“vertex”) types from graph data to be search such as Node N1 to N12 as shown in Fig.8 and the edges connecting the nodes  (e.g., the edge between N7: Lecture and N8: Classroom, N9: Student) , wherein each of the node includes a location identifier (i.e. N1,… N12), which are used to map the vertex and edge data to the relational data, as shown in Fig. 9A-B. 

5. Whether Claim 6 is anticipated under 35 U.S.C.             
                §
            
         102(a)(1) by Ushijima
Regarding claim 6, Appellant argued that Ushijima does not teach “the accessing is performed by the graph engine, and wherein the graph engine processes the vertex data and the edge data”. On the contrary, Ushijima teaches at [0080]-[0092] the graph database 220 accesses and process the query data which includes vertex data and edge data corresponding to the graph engine format.
6. Whether Claim 11 is anticipated under 35 U.S.C.             
                §
            
         102(a)(1) by Ushijima
Regarding claim 11, Appellant argued that Ushijima does not teach “cause the processing resource to access the edge data and the vertex data from the shared memory buffer and transform the edge data and the vertex data to correspond to the relational data format. On the contrary, Ushijima teaches at [0088]-[0098] and Fig. 3-9 the step of converting/transforming the edge data and vertex data into relational format. Ushijima teaches at Fig. 8 the  list of node (i.e.,“vertex”) types from graph data to be search such as Node N1 to N12  and the edges connecting the nodes  (e.g., the edge between N7: Lecture and N8: Classroom, N9: Student) , which are transformed into the relational data as table format, as shown in Fig. 9A-B. 

7. Whether Claims 3, 9, 10, 12, 13, 14, and 20 are anticipated under 35 U.S.C.             
                §
            
         102(a)(1) by Ushijima
Appellant did not present separate arguments for these claims. In view of the arguments above, the 102 rejections to claims 3, 9, 10, 12, 13, 14 and 20 should be sustained.

B. Claims 15-19 are anticipated under 35 U.S.C. § 102(a)(1) by Lee (US 2014/0201234 A1)
1. Whether Claim 15 is anticipated under 35 U.S.C.             
                §
            
         102(a)(1) by Lee.
Regarding claim 15, Appellant argued that Lee does not teach “transforming first data from the relational database to a graph engine format according to internal data structures of a graph engine to provide transformed data, the transformed data being 

    PNG
    media_image4.png
    879
    822
    media_image4.png
    Greyscale

       
                                                   (Lee’s Fig. 1)
location of the graph database relevant to the relational database, in order to inform the query handler where to address the graph data query”. Lee therefore teach the location of the graph database is provided in order to inform the query handler where to address the graph data query (i.e., “transform data in a shared memory”) as required by the claims. 

2. Whether Claim 16 is anticipated under 35 U.S.C.             
                §
            
         102(a)(1) by Lee.
Regarding claim 16, Appellant argued that Lee does not teach “the graph engine is embedded within the relational database”. On the contrary, Lee taches at [0051]-[0056] and Fig. 1the relational database 12 and graph database 14 are connected to the query handler 10. Lee also teaches at [0135] and Fig. 8 an embodiment where each of the RDBMS 120_1, 120_2, 120_n (i.e., relational databases) has a corresponding graph database 140_1, 140_2, 140_n. Lee therefore teaches “the graph engine is embedded within the relational database, as each of the relational database has, and connects to its own graph database. 

3. Whether Claim 17 is anticipated under 35 U.S.C.             
                §
            
         102(a)(1) by Lee.
Regarding claim 17, Appellant argued that Lee does not teach “transforming comprises: ingesting the first data into the shared memory as vertex data and edge data, generating a location identifier for the vertex data and generating a location 

4. Whether Claims 18 and 19 are anticipated under 35 U.S.C.             
                §
            
         102(a)(1) by Lee.
Appellant did not present separate arguments for these claims. In view of the arguments above, the 102 rejections to claims 18 and 19 should be sustained.




Respectfully submitted,
/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        


Conferees:
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166                                                                                                                                                                                                        
/MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.